Me. Justice Aldeey
delivered the opinion of the court.
The Compañía Insular de Transporte, Inc., appeals from a judgment whereby it was sentenced to pay a fine for transporting in one of its trucks a heavier load than that author-, ized to be carried on the public highways of the Island.
The grounds urged in support of its appeal are as follows: That the lower court erred in weighing the evidence; in admitting in evidence a certain document; and in rendering judgment against the defendant. The last assignment was not discussed by the appellant since it was considered to follow as a consequence of the other two.
The appellant bases its first assignment of error upon the contention that the testimony of the driver of the truck was inadmissible to show the relationship of the principal and the agent; but in the cases of Cayuga Linen, Etc., Inc., v.. Crédito y Ahorro Ponceño, 41 P.R.R. 462, and Fajardo v. Schlüter & Co., Succrs., 43 P.R.R. 263, we decided that the-agency might be proved by the testimony of the agent at the-trial, a rule of evidence which is also applicable to criminal; cases.
The second assignment is without merit, even if the document called “conduce” was not admissible as evidence of the facts to which it referred, that is, that the chauffeur Eafaeli Meléndez received the sugar bags specified therein from the Central Los Caños, of Arecibo, to be carried by the appellant to San Juan in the truck mentioned in the accusation, and of the weight mentioned, because in any event the chauffeur himself testified as to the same facts at the trial.
As the first two assignments of error are not well founded, the third must fall without a basis, and the judgment appealed' from should be affirmed.